COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                        §
IN RE                                                                        No. 08-14-00281-CV
                                                        §
AHERN RENTALS, INC.,                                                     ORIGINAL PROCEEDING
                                                        §
                               RELATOR.                                 ON PETITION FOR WRIT OF
                                                        §
                                                                                 MANDAMUS
                                                        §

                                      MEMORANDUM OPINION

        Relator, Ahern Rentals, Inc., has filed a petition for writ of mandamus against the

Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso County, Texas,

requesting that we direct Respondent to withdraw an order granting a motion to compel

discovery. We previously granted Relator’s motion to stay the discovery order pending our

review of the mandamus petition. The petition for writ of mandamus is denied.

        To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. The record before us reflects that Relator

has not described the general contents of the personnel files by category1 and it did not tender the

personnel files to Respondent for in camera inspection. Likewise, Relator has not presented the
1
  Personnel files can contain different categories of documents and information. A few examples are performance
evaluations, disciplinary action, commendations, compensation, and benefits.
personnel files to this Court for in camera review. Under these circumstances, the Court would

have to speculate about the contents of the personnel files in order to find that Respondent did or

did not abuse his discretion. We conclude that Relator has failed to establish it is entitled to

mandamus relief. Accordingly, we lift the stay and deny mandamus relief.



January 28, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-